MEMORANDUM **
Richard Rousay appeals pro se from the district court’s order dismissing his action pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Trimble v. City of Santa Rosa, 49 F.3d 583, 584 (9th Cir.1995) (per curiam), and we affirm.
The district court did not abuse its discretion in dismissing Rousay’s action as frivolous because the amended complaint contains indecipherable factual patterns and unsupported legal assertions which *725have no basis in law or fact. See Lopez v. Smith, 203 F.3d 1122, 1128 n. 8 (9th Cir. 2000).
Rousay’s remaining contentions lack merit.
All pending motions are denied.
AFFIRMED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.